OPINION
{¶ 1} Steven A. Goines entered a plea of guilty to two counts of forgery as part of a plea bargain. He was sentenced to the minimum term of six months on each charge to be served concurrently. Goines filed a notice of appeal and, in due course, his appointed appellate counsel filed an extensive Anders brief, which thoroughly examined the record and the law and concluded that there were no meritorious issues for appeal.
 {¶ 2} On March 24, 2004, we informed Goines of the fact that his counsel had filed an Anders brief and granted him sixty days from that date to file his pro se brief, if any.
 {¶ 3} No such pro se brief has been filed.
 {¶ 4} We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
 {¶ 5} The judgment appealed from will be affirmed.
Fain, P.J. and Brogan, J., concur.